— Motion by appellant for leave to prosecute appeal as a poor person, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten statement, in lieu of a formal brief, of the reasons which in his opinion require reversal of the order appealed from. Such statement shall include a copy of the opinion, if any, rendered by the court below. The appellant is directed to file six copies of said typewritten statement and to serve one copy on the Attorney-General. Appellant’s time to perfect the appeal is enlarged to the September Term, beginning September 6, 1961; appeal ordered on the calendar for said term. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.